SMITH, P. J.
The plaintiff, a minor about eighteen years of age, entered into a contract with the defendant whereby the former agreed to break, plant and cultivate thirty-five acres of land, the property of the latter, in corn and for which such former was to have one-fourth of the corn so produced. The plaintiff broke up the land and planted and partly cultivated it. During the season when the corn was much in weeds and requiring cultivation, the plaintiff became discouraged and signified an intention and purpose to abandon the further cultivation of it. He offered to sell out his interest in it to defendant for $25 and which offer was by the latter accepted, and the $25 paid accordingly. The *617defendant thereafter, with labor employed by him, completed the cultivation of the crop, which made a good yield.
Some months later on, the stepfather of the- plaintiff — his next friend in this action — tendered the defendant the $25 which had been paid to' plaintiff/ and notified defendant not to gather the crop. But notwithstanding this the latter gathered it, the quantity being about 400 bushels. The plaintiff brought this action before a justice of the peace to recover damages against defendant for the wrongful conversion of the one-fourth of the corn grown on the thirty-five acres of land. The cause was removed to the circuit court by appeal where plaintiff had judgment for $24.50 and from which defendant appealed.
If the plaintiff had any right, title or interest in the corn produced on defendant’s thirty-five acres of land it originated in the contract entered into between the plaintiff and defendant. Without resort to it the plaintiff can show no interest in such corn. The contract was that by which the defendant agreed to give the plaintiff one-fourth of the crop of corn that should be produced on the land of the former by the work and labor of the latter. Upon the conceded facts of the case, plaintiff if not under the disability of infancy could not recover on the contract, for it is a well-established rule that where one fails • to perform work according to the- stipulations of his agreement he can not recover. Eyerman v. Cemetery Assn., 61 Mo. 489; Yeats v. Ballentine, 56 Mo. 530.
And the infant where services rendered by him are valuable to and accepted by the other party, may re-' cover the actual value of such services. He may abandon his contract and sue and recover, not on the contract but on quantum meruit. Thompson v. Marshall, 50 Mo. App. 145; Tower-Doyle Com. Co. v. Smith, 86 Mo. App. 490; Lowe v. Sinklear, 27 Mo. 308. When plaintiff declined to complete the culture of the corn accord*618ing to the contract when he offered to receive and did receive the $25 as the value of the services rendered by him in its cultivation, this was in effect an abandonment or rescission of the contract. He could not sue and recover on the contract thus abandoned and rescinded. He had the right to avoid the contract and to recover the reasonable compensation for the work performed. Instead of doing this, he sued on the contract, alleging and proving as a breach thereof the failure of the defendant to deliver to him one-fourth of the corn, etc. The plaintiff’s instruction telling the jury.that plaintiff was entitled to recover one-fourth of the value of the corn, less the value of the defendant’s work in the cultivation of it, and the amount of $25 paid by defendant to plaintiff was in effect authorizing a recovery on the contract which the law does not sanction. Notwithstanding the plaintiff abandoned his contract, he could, had he elected to do so, still have brought his action for the reasonable value of the work done for defendant in and about the planting and cultivation of the corn crop if it had not already been paid to him, hut certainly he can not recover on the contract the value of “one-fourth interest in the crop” after it was harvested by defendant. The defendant’s third and fourth instructions should therefore have been given, and that of plaintiff refused.
The judgment will he reversed and the cause remanded.
All concur.